Title: General Orders, 4 September 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Verplanks Point Wednesday Septr 4th 1782
                     Parole Albany
                     Countersigns Orange,Ulstre
                  
                  For the day tomorwBrigadier General HuntingtonColonel SheppardLieutenant Colonel SproatBrigade Major Converse
                  At a general courtmartial held at Westpoint whereof Colonel Micheal Jackson is president the following prisoners were tried.
                  Dennis Clemeshaw a soldier charged with Desertion from the regiment late Colonel Lee’s, also Job Ripley of the 3d Massachusetts regiment, Jason Makepeace of the 5th Massachusetts regiment; Thomas Grant, and James Johnson, recruits for the Massachusetts Line: severally charged with "Desertion" were found guilty and sentenced each to receive one hundred lashes on his naked back.
                  Caleb Fitch soldier of the 2d Connecticut regiment charged with desertion found guilty and sentenced to receive Twenty five lashes each morning for four mornings successively amounting to one hundred lashes on his naked back.
                  Job Smith of Colonel Lees Legion for "Desertion and joining the enemy" found guilty of Desertion but acquitted of joining the enemy sentenced to receive one hundred lashes on his naked back.
                  Timothy Becket of the 5th Connecticut regt charged with "deserting and attempting to goe to the enemy" The Court on consideration are of opinion he is guilty of the charge yet considering his youth and former good behavior they only sentence him to receive twenty five Lashes each morning four mornings successively amounting in the whole to one hundred lashes on his naked back.
                  Hugh Jones of the 3d regiment of artillery charged with deserting to the enemy in December 1779 the court are of opinion the charge is not supported and do acquit him.
                  The Commander in chief approves the opinions of the Courtmartial and orders that the prisoners belonging to the regiments now on this ground be sent for, and brought to their respective regiments, and their sentences executed at such time as their respective commanding officers shall direct.
                  Hugh Jones to be released from confinement and return to duty in his regiment.
                  The Commander in chief upon visiting the different landing places yesterday was sorry to see the General orders of the 31st ultimo respecting mooring the boats totally neglected by the Jersey, York, and 1st Connecticut brigades, and but partially attended to by all the remainder except the first Massachusetts—the Jersey and New York brigades having but just received their boats were somewhat excusable—he is pleased to direct that the following mode of mooring be hereafter observed—each boat by both head and stern, to a strong well driven stake—at such distance from the shore that they cannot ground at low water this will prevent them from falling foul of each other in rough weather—the Quartermaster General will furnish rope for the purpose—till it can be obtained—Grape vine or hickory withs may be used the General expects an immediate and punctual compliance with this order and assures the Brigade quarter Masters that if he again finds it neglected he shall call upon them in a more disagreable manner.
                  The Boats are not to be taken from the landing places but upon the most emergent and necessary occasions.
                  Untill further orders the Camp guards may be discontinued and in their room such small guards established as the officers commanding brigades and Divisions find necessary for the security of their boats, furnishing Sentries for their Colours, Commanding officers of corps &ca.
                  As there is such a scarcity of water in the camp all persons are forbidden to wash or cook at the springs in front of the line—these may be done with equal if not greater convenience in the river.
                  A noncommissioned officer and eight Dragoons from Captn Vanheers Corps will mount every day with the guards untill further orders, for the purpose of scouring the environs of the camp, the noncommissioned officer commanding the party will receive particular instructions from the Adjutant general.
                  As the Commander in cheif proposes receiving the Line on Saturday next, the relief for Dobbs ferry and the fatigue at Westpoint will not march untill Sunday.
                  For duty tomorrow 5th Connecticut & 5th Massachusetts regiments.
               